         Case 3:21-cr-00036-PDW Document 186 Filed 03/16/21 Page 1 of 3




                            IN UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NORTH DAKOTA

                                             )
 UNITED STATES OF AMERICA,                   )
                                             )              Case No. 3:21-CR-00036
                                  Plaintiff, )
                                             )
                     vs.                     )
                                             )        RESPONSE TO GOVERNMENT’S
 JAMALE WHITE,                               )         APPEAL TO ORDER SETTING
                                             )          CONDITIONS OF RELEASE
                                 Defendant. )
                                             )

[¶ 1]   COMES NOW Defense counsel Samuel A. Gereszek, counsel for the named defendant,

Jamale White, and hereby responds to the Government’s Appeal of the Release Order set by the

Magistrate Judge Ivy of the District of Eastern Michigan on February 26, 2021.

[¶ 2]   Subsequent to setting the release conditions, the Government immediately filed a Motion

to Revoke the Release of the Defendant. (Doc. 120) The Government laid out several reasons why

the Defendant should not be released, but states without comment on the most significant factor

of all; that the US Probation Office prepared a Pretrial Services Report that recommended the

defendant’s release on various conditions.

[¶ 3]   All reasons laid out by the Government are factors that US Probation was aware of and

known by the Government at the time of the original detention hearing in the District of Eastern

Michigan. Therefore, no new evidence was presented in the Motion to Revoke or Appeal. Thus,

the Government is merely attempting to ‘Judge-shop’ for a judicial officer that will go against the

recommendations of US Probation and the Pretrial Services Report.

[¶ 4]   Moreover, the argument made by the Government regarding ‘ties’ to the different districts

runs contradictory when viewed as a whole. On one side, the Government argues that due to Mr.



                                                                                        1|Page
         Case 3:21-cr-00036-PDW Document 186 Filed 03/16/21 Page 2 of 3




White’s limited ties to North Dakota, he will have ‘every opportunity to flee’ if released to reside

in Michigan, as he will be ‘unaccounted for over significant period of time.’ Yet, the Pretrial

Services Report recommended release with various conditions, therefore, he will be accounted for

by the Federal Government’s Pretrial Services Office.

[¶ 5]   Furthermore, any argument by the Government that due to Mr. White’s location in

Michigan, he will be unable to make his appearances in North Dakota should fail pursuant to the

Government’s own allegations in the indictment that Mr. White has made numerous trips to North

Dakota, as well as in their brief, that Mr. White “has the means and ability to freely move

interstate….”

[¶ 6]   Mr. White’s criminal history, the nature of these charges, his ties to North Dakota versus

Michigan, the law pertaining to rebuttable presumptions of release were all factors known to

Magistrate Judge Ivy on February 26, 2021. The Government is now asking this Court to simply

substitute its own judgment in place of Magistrate Judge Ivy’s absent any change in circumstances

or new information. For the foregoing reasons, Defense respectfully requests Magistrate Judge

Ivy’s Order setting conditions of release be reinstated, and the defendant be released.




 Dated this Tuesday, March 16, 2021
                                                  Samuel A. Gereszek (ND Bar ID # 07040)
                                                  GERESZEK LAW OFFICE P.L.L.C.
                                                  3001 32nd Ave South, Suite 1A
                                                  Grand Forks, ND 58201
                                                  Telephone: (701) 786-6068
                                                  Eservice: eserve@gereszek.law
                                                  ATTORNEY FOR THE DEFENDANT




                                                                                          2|Page
          Case 3:21-cr-00036-PDW Document 186 Filed 03/16/21 Page 3 of 3




                            IN UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NORTH DAKOTA

                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                                      Plaintiff,   )
                                                                Case No. 3:21-CR-00036
                                                   )
                      vs.                          )
                                                   )
                                                           CERTIFICATE OF SERVICE
 JAMALE WHITE,                                     )
                                                   )
                                   Defendant.      )
                                                   )
                                                   )

   [¶1]       I hereby certify that on March 16, 2021, the following document(s):

           a. Response To Government’s Appeal To Order Setting Conditions Of Release

were filed electronically with the Clerk of Court through ECF




 Dated this Tuesday, March 16, 2021
                                                   Samuel A. Gereszek (ND Bar ID # 07040)
                                                   GERESZEK LAW OFFICE P.L.L.C.
                                                   3001 32nd Ave South, Suite 1A
                                                   Grand Forks, ND 58201
                                                   Telephone: (701) 786-6068
                                                   Eservice: eserve@gereszek.law
                                                   ATTORNEY FOR THE DEFENDANT




                                                                                     3|Page
